—Judgment, Supreme Court, Bronx County (Joseph Cohen, J.), rendered December 12, 1994, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, to a term of SVs to 10 years, unanimously affirmed.
The court properly enhanced its originally promised sentence on the basis of defendant’s post-plea indictment for two rapes (People v Outley, 80 NY2d 702, 713), and the sentence imposed was not an abuse of discretion. The fact that subsequent to sentencing defendant was acquitted of both rapes does not retroactively invalidate the sentence and does not, under all the circumstances, warrant a reduction in the interest of justice.
Concur — Sullivan, J. P., Milonas, Rubin and Tom, JJ.